NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed June 22, 2021 has been considered.


Objections/Rejections Withdrawn

Claim Objection
In light of the amendments to the claims the objection to claim 27 for the recitation of “one or more several salt(s)” is withdrawn. 


Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 46-47 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.


Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given by Frank Eisenschenk  on December 20, 2021. 

3.         The claims are amended as follows:

21. (Amended)  An injectable composition comprising an injectable aqueous suspension, said injectable aqueous suspension comprising:
at least one triazine compound selected from diclazuril and/or toltrazuril;
an iron complex comprising an aqueous colloidal solution of beta-ferric oxyhydroxide and dextran glucoheptonic acid; and at least one high HLB surfactant,
a silicone emulsion, a simethicone emulsion or a combination of a silicone emulsion and a simethicone emulsion, said emulsions having a Hydrophilic-Lipophilic Balance (HLB) of between 1 and 8.
26. (Amended)  The composition according to claim 21, further comprising at least one hydrophilic solvent and/or at least one salt and/or 
27. (Amended). The composition according to claim 21, wherein said composition comprises:
- from 1% to 10% by weight of the at least one triazine compound,
- from 10% to 25% by weight of the iron complex,
- from 0.01% to 5% by weight of a silicone emulsion, a simethicone emulsion, or a combination of a silicone emulsion and a simethicone emulsion, said emulsions having an HLB of between 1 and 8,
- from 0% to 30% by weight of one or more hydrophilic solvent(s),
- from 0% to 10% by weight of one or more salt(s),
0.05% to 5% by weight of the at least one 
- from 0% to 10% by weight of one or more thickening agent(s), and
- from 0% to 10% by weight of one or more preservative(s),
with respect to the total weight of the composition.

46. (Amended) The composition according to claim [[26]] 21, 
47. (Amended) The composition according to claim 27, said composition comprising 0.05% to [[5%]] 1% by weight of said at least one high HLB surfactant, said at least one high HLB surfactant having an HLB greater than 8.
48. (Amended) The composition according to claim [[46]] 21, said composition further comprising a salt.
49. (Amended) The composition according to claim [[47]] 48, said composition comprising a salt in an amount of 0.1% to 10% by weight of the composition.
50. (Amended) The composition according to claim [[47]] 27, wherein said at least one high HLB surfactant is a polyethylene castor oil derivative, polyoxyethylene alkyl ether, polyoxyethylene sorbitan fatty acid ester, polyoxyethylene stearate, sodium lauryl sulfate, sodium docusate, cetrimide, phospholipids, or cetylpyridinium chloride.


Conclusion

Claims 21, 26, 27-29, 31-36, 41 and 45-58 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619